                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                               CHARLESTON DIVISION


 IN RE: AMERICAN MEDICAL SYSTEMS, INC.
        PELVIC REPAIR SYSTEM
        PRODUCTS LIABILITY LITIGATION                                     MDL No. 2325


THIS DOCUMENT RELATES TO THE CASES LISTED ON EXHIBIT A

                      MEMORANDUM OPINION AND ORDER

      The cases identified on Exhibit A attached hereto involve plaintiffs who failed to

appear at a Mandatory Status Conference or adequately show cause as to why their case

should not be dismissed as ordered in MDL 2:12-md-2325 and in each individual case

on Exhibit A. See 2:12-md-2325, Pretrial Order (“PTO”) # 268. On October 17, 2018, the

court entered an Order in the main MDL and each case on Exhibit A directing

certain plaintiffs who have alleged claims against American Medical Systems, Inc. or

Astora Women's Health, LLC (collectively "AMS") to appear in person at the Robert C.

Byrd United States Courthouse for a Mandatory Status Conference scheduled on

December 5-7, 2018. See PTO # 265.

      The    plaintiffs   on   Exhibit   A   neither   appeared     at     the     Mandatory

Status Conference nor adequately showed cause as to why their case should not be

dismissed in response to this court’s AMS Show Cause Order entered on December

11, 2018 in each individual case. The court finds, pursuant to Rules 16 and 37 of the

Federal Rules of Civil Procedure and after weighing the factors identified inWilson v.

Volkswagen of Am., Inc. , 561 F.2d 494, 503-06 (4th Cir. 1977), the cases on Exhibit A

should be dismissed with prejudice for failure to        attend   the    court’s   Mandatory

Status Conference and to adequately show cause as to why their case should not be

dismissed, as ordered in the court’s Show Cause Order.
      Therefore, the court ORDERS that the pending cases listed on Exhibit A are

DISMISSED WITH PREJUDICE and STRICKEN from the court’s docket.

      The court DIRECTS the Clerk to send a copy of this Order to counsel of record and

any unrepresented party in every case on Exhibit A.

                                                ENTER:      April 1, 2019




                                            2
                    EXHIBIT A



Case Number     Case Name
2:13-cv-21175   Ybarra v. American Medical Systems, Inc.
2:13-cv-15664   Whatley v. American Medical Systems, Inc.
